Citation Nr: 0823789	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-32 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for post 
left wrist ganglion cyst removal with residual scar.

2.  Entitlement to service connection for right knee 
condition.


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1997 to May 
2004.  He received the Marine Corps Good Conduct Medal, 
Combat Action Badge, National Defense Service Medal, 
Humanitarian Service Medal, Kosovo Campaign Medal, Sea 
Service Deployment Ribbon, NATO Medal, Meritorious Unit 
Commendation, Joint Meritorious Unit Award, Navy Unit 
Commendation, Rifle Expert Badge, and Pistol Expert Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which, in pertinent part, granted service 
connection for residuals, left wrist ganglion cyst with an 
evaluation of 0 percent effective May 16, 2004, and denied 
service connection for a right knee condition. 

In June 2008, the veteran failed to appear to testify at the 
Washington, D.C. office of the Board regarding his current 
case.  He has not explained this absence or asked to 
reschedule.  Therefore, the Board will proceed with the 
review of his case.  38 C.F.R. § 20.704(d) (2007).

The issue of entitlement to service connection for a right 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's post left wrist ganglion cyst removal with 
residual scar is manifested by complaints of occasional pain, 
no limitation of range of motion, no use-associated fatigue 
or weakness, and a 2 centimeter surgical scar that does not 
cause pain or disfigurement.


CONCLUSION OF LAW

The criteria for a compensable disability rating for post 
left wrist ganglion cyst removal with residual scar are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5214, 5215 (2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 5215 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  For claims 
pending on or after May 30, 2008, 38 C.F.R. 3.159 has been 
amended to eliminate the fourth requirement.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Regardless of the new provision, a letter issued by the RO in 
November 2004 complied with the previous requirement and 
contained a notation that the veteran should send VA any 
information in his possession that pertained to his claim.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to the claim on appeal.

In the letter dated November 2004, the Agency of Original 
Jurisdiction (AOJ) informed the veteran of the medical and 
other evidence needed to substantiate his claim for service 
connection, what medical or other evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  The letter told the veteran to send VA any evidence 
or information that pertained to his claim.  

The Court has held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet.App. 473 (2006).

As to the claim for service connection, the appellant's 
status as a veteran has been substantiated.  The November 
2004 letter provided notice as to the second and third 
Dingess elements.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until a March 2008 letter.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the inferred notice on these elements.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The notice 
deficiency was also cured by readjudication of the claim 
after the notice was provided.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The appeal for a compensable rating for post left wrist 
ganglion cyst removal with residual scar arises from 
disagreement with the initial evaluations following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.

VA has thereby met its obligations to provide VCAA notice.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records.  
Additionally, the veteran underwent VA examinations in 
November 2004 and October 2007.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


I.  Entitlement to an initial compensable evaluation for post 
left wrist ganglion cyst removal with residual scar.

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10. 

Factual Background

In August 2000, the veteran presented with a bump on his left 
wrist.  In September 2000, he was diagnosed with a ganglion 
cyst on his left wrist and referred to a naval orthopedic 
clinic for its removal.  

The ganglion cyst was removed without problem in May 2001.  
In July 2001, the veteran presented for a follow up and noted 
pain in his wrist at the site of the removal.  In August 
2003, the orthopedic clinic assessed the veteran as being 
much improved from his prior visit.

A December 2003 service medical examination reflected that 
the veteran experienced slight pain when extending his left 
wrist.

During a November 2004 VA examination, the veteran was 
diagnosed with residuals of ganglion cyst removal at the base 
of the left wrist due to his subjective symptoms of pain 
persisting after the excision.  The veteran reported 
occasional wrist pain, especially when grasping, pulling, or 
twisting.  Although the veteran stated that he is sometimes 
unable to use his wrist as a result of the pain, the 
examination reflected no incapacitation, and no functional 
impairment, from the condition.

At an October 2007 VA examination, the veteran reported that 
he experienced occasional pain during wrist activity.  He 
noted that the pain went away if he stopped moving the wrist.  
The examiner assessed the veteran's two centimeter scar, 
residual from the cyst excision, as being stable, level, and 
without tenderness, disfigurement, or abnormal texture.  

The 2007 examination revealed normal range of motion in the 
left wrist, specifically: dorsiflexion of 0-70° bilaterally, 
palmar flexion of 0-80° bilaterally, radial deviation of 0-
20° bilaterally, and ulnar deviation of 0-45° bilaterally.  
No pain, fatigue, weakness, lack of endurance, or 
incoordination of the wrist was observed. 

Analysis

The veteran's left wrist disability is evaluated under 
Diagnostic Code 5215 for limitation of motion.  38 C.F.R. 
§ 4.71a, Code 5215 (2007).  

Diagnostic Code 5215 allows for a maximum 10 percent 
evaluation which is warranted for palmar flexion limited in 
line with the forearm or for dorsiflexion of less than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Normal range of motion for the wrist is dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  38 C.F.R. § 
4.71, Plate I.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determines 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The veteran's examination showed a normal wrist with no 
limitation of motion. There is no evidence of dorsiflexion 
limited to 15 degrees or palmar flexion limited in line with 
the forearm as required for a 10 percent rating under 
Diagnostic Code 5215.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.

Additionally, while the veteran has reported occasional pain 
in his left wrist, the 2007 examination revealed no 
abnormalities upon inspection and palpation and there was no 
tenderness or other finding.  Accordingly, functional factors 
do not cause limitation of motion so as to meet or 
approximate the criteria for a compensable evaluation under 
Diagnostic Code 5215.  38 C.F.R. §§ 4.40, 4.45.

In the case of arthritis, VA policy is to recognize any 
painful motion as warranting at least the minimum compensable 
rating. 38 C.F.R. § 4.59 (2006).  However, the veteran has 
not been found to have arthritis and painful motion has not 
been objectively demonstrated.

As noted in the VA examination, the veteran has a two 
centimeter scar on his left wrist, residual from the excision 
of the ganglion cyst.  VA must consider whether the veteran's 
service connected disability warrants a separate rating for 
scar impairment.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or manifestation under 38 C.F.R. § 4.14).

A scar which is superficial, tender, and painful on objective 
examination warrants a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002 & 2007).

The October 2007 examiner reported a two centimeter long, 0.5 
centimeter wide, scar on the volar aspect of the veteran's 
left wrist that was not tender to palpation, not functionally 
limiting, and well-healed.  Thus, the weight of the evidence 
is against finding that his scar was painful on examination; 
entitlement to a separate evaluation on that basis must be 
denied.  38 C.F.R. § 4.118, Diagnostic Code 7804.

As the scar is not a deep scar that causes limitation of 
motion, it is also not large enough to warrant a compensable 
evaluation under 38 U.S.C.A. § 4.118, Diagnostic Codes 7801, 
7802 (2007).  It is also not unstable, so as to warrant a 
compensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2007).

As there is no evidence of either limitation of range of 
motion in the left wrist or instability, pain, or loss of 
motion associated with the excision scar, the preponderance 
of the evidence is against the assignment of an initial 
compensable evaluation for his service connected post left 
wrist ganglion cyst removal with residual scar at any time 
since the effective date of service connection.  38 U.S.C.A. 
§§  1155, 5107; 38 C.F.R. §§ 4.118, 4.71a.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases, an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
the presence of such an unusual or exceptional disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of regular scheduler standards.  
The veteran has not contended that his left wrist disability 
results in marked interference in employment.  Additionally, 
since the initial excision evaluations and surgery, the left 
wrist disability has not required any, let alone frequent, 
periods of hospitalization.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

As the 2007 examination shows that the veteran does not meet 
the criteria for a compensable evaluation, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 0 percent for a left wrist disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.7, 
4.21 (2006).


ORDER

Entitlement to an initial compensable evaluation for post 
left wrist ganglion cyst removal with residual scar is 
denied.


REMAND

VA is obliged to provide an examination when: the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. §  5103A(d) (West 2002).  
The evidence of a link between the current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disability or where a service-connected disability aggravates 
a non-service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet.App. 439 (1995). 

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

In January 2004, the Physical Evaluation Board determined 
that the veteran had infrapatellar tendinosis and probable 
chondromalacia in his right knee and that these conditions 
were permanent and rendered him disabled to the point of 
requiring his separation.  He received a disability 
discharge.

The Board notes that the veteran had a history of right knee 
problems during his period of service.  Specifically: he was 
diagnosed with right knee anterior cruciate ligament (ACL) 
strain in August 2001; presented with right knee pain and was 
diagnosed with right knee bursitis in February 2002; reported 
intermittent right knee pain in July 2002; received treatment 
in 2002 for infrapatellar tendonitis; reported right patellar 
pain in December 2002; received a diagnosis of patellar 
tendonitis in the right knee in January 2003; was evaluated 
for right patellar tendonitis in March 2003; was placed on 
duty restriction while he received physical therapy for his 
right knee condition in April 2003; and presented again with 
complaints of right knee pain in July 2003, August 2003, and 
August 2004.  Although an October 2003 x-ray of the veteran's 
right knee was negative, he was again diagnosed with patellar 
tendonitis in November 2003 and a March 2004 MRI revealed 
joint effusions in both knees and resulted in diagnoses of 
left and right infrapatellar tendinosis.  

The veteran underwent a VA examination in November 2004 to 
evaluate his knee condition.  The veteran complained of pain 
while ascending and descending stairs and prolonged sitting 
and standing.  However, the examiner noted that the right 
knee was within normal limits for range of motion and an x-
ray of the right knee was negative.  The examiner, who did 
not specifically comment on the veteran's in-service medical 
history, did not provide a diagnosis since there was no 
pathology to support one. 

The veteran underwent another VA examination in October 2007 
for his knee condition.  He again noted experiencing pain 
during prolonged sitting or standing as well as during 
running and stated that his right knee condition had shown no 
improvement.  The examiner noted that the veteran had normal 
range of motion for his right knee and normal stability 
testing.  An x-ray was negative.  The examiner, without 
reference to the veteran's service medical history, stated 
that there was no pathology to support a diagnosis of a right 
knee disorder.

The record does not reflect that the examiners reviewed the 
veteran's service medical records in either 2004 or 2007.  
His service medical records reflect a long history of right 
knee complaints and multiple diagnoses, but the examinations 
in November 2004 and October 2007 indicate a pathologically 
normal knee.  However, the veteran was discharged for a right 
knee disability, which the Physical Evaluation Board 
determined was permanent.  Some health professionals have 
concluded that the veteran meets the criteria for a service-
connected right knee condition, while others have concluded 
that he did not.  

The Board finds that a new VA examination is needed for 
additional development: an examination is necessary so that a 
medical professional can review the entire medical record, 
consider a complete history, and provide an informed opinion 
as to the relationship between any current right knee 
condition and the veteran's service.

Accordingly, the case is REMANDED for the following actions:

 1.	The veteran should be afforded an 
examination, at a VA facility, for a 
medical opinion regarding the current 
condition of his right knee and the 
etiology of any diagnosed condition.  The 
examiner must review the veteran's claims 
file in conjunction with the examination.  
The examiner should explain the rationale 
for all opinions given.

2.	If the claim is denied, a supplemental 
statement of the case should be issued.  
The case should then be returned to the 
Board if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Cheryl Mason
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


